UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
JIANHU YI, et al.,                 :
                                   :
                    Plaintiffs,    :    21 Civ. 2669 (VM)
                                   :
     - against -                   :    DECISION AND ORDER
                                   :
GTV MEDIA GROUP INC., et al.,      :
                                   :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     Plaintiffs Jianhu Yi (“Yi”) and Quiju Jia (“Jia,” and

with Yi, “Plaintiffs”) bring the instant action against GTV

Media Group Inc. (“GTV”), Saraca Media Group Inc. (“Saraca”),

and Wengui Guo (“Guo,” and with GTV and Saraca, “Defendants”).

Plaintiffs allege violations of Sections 5 and 12(a)(1) of

the Securities Act of 1933 (“Securities Act”), 15 U.S.C. §§

77e, 77l(a)(1) (“Count One”); Section 15 of the Securities

Act, id. § 77o (“Count Two”); and Section 15(a) of the

Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C.

§ 78o (“Count Three”) stemming from the sale of unregistered

securities   by    an   unregistered    broker-dealer.   (See

“Complaint,” Dkt. No. 5.)

     Now before the Court is a premotion letter submitted by

Guo regarding his anticipated motion to dismiss. (See the

“May 18 Letter,” Dkt. No. 21.) The Court also received a

letter response from Plaintiffs (see the “May 24 Letter,”



                              1
Dkt. No. 24), and a reply letter from Guo (see the “May 27

Reply Letter,” Dkt. No. 25). The Court construes Guo’s letters

as a motion to dismiss the claims against him raised in the

Complaint pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure.1 For the reasons set forth below, the motion

is GRANTED in part and DENIED in part.

                            I.     BACKGROUND

A.    FACTS2

      On April 17, 2020, Guo established GTV, a Delaware

corporation.    Guo     envisioned     GTV   to   be   a   video-streaming

social-media platform for user-generated political content.

Plaintiffs     allege    that    Guo   controls    GTV     and   its   parent

company, Saraca. Shortly thereafter, Guo, along with GTV and

Saraca, began to solicit investors to invest in GTV by

purchasing company stock. Defendants also solicited investors

to invest in a virtual currency or digital asset called G

Coins. The securities were not registered pursuant to the

Securities Act, nor were they subject to exemption from


      1 See Kapitalforeningen Lægernes Invest. v. United Techs. Corp.,
779 F. App'x 69, 70 (2d Cir. 2019) (affirming the district court ruling
deeming an exchange of letters as a motion to dismiss).
      2 The relevant factual background below, except as otherwise noted,
derives from the Complaint and the facts pleaded therein, which the Court
accepts as true for the purposes of ruling on a motion to
dismiss. See Spool v. World Child Int’l Adoption Agency, 520 F.3d 178,
180 (2d Cir. 2008) (citing GICC Capital Corp. v. Tech. Fin. Grp., Inc.,
67 F.3d 463, 465 (2d Cir. 1995)); see also Chambers v. Time Warner, Inc.,
282 F.3d 147, 152 (2d Cir. 2002). Except when specifically quoted, no
further citation will be made to the Complaint.


                                       2
registration.     None   of   the    Defendants   were     registered       as

brokers or dealers under the Exchange Act, nor were they

subject to exemption from registration.

      Guo began promoting an investment in GTV on April 9,

2020 when he posted a video to YouTube in which he “touted

GTV as an investment.” (Complaint ¶ 26.) On April 20, 2020,

Guo   similarly   recorded     and    disseminated     a     video    on   the

internet giving instructions to potential “private placement

investors” on investing in GTV. (Id. ¶ 28.) In the April 20

video, Guo identified the individuals who would be directors

of the company. The next day, Guo posted this video to

YouTube. Along with the video, Guo posted a link to download

various GTV investment documents, including a subscription

agreement. Plaintiffs further contend that between April 11,

2020 and May 9, 2020, Guo made numerous recorded video

presentations soliciting investors for the GTV investment, as

well as touting G Coin. On May 13, 2020, GNews, a website

connected to GTV that is under Guo’s control, published an

article encouraging investment in GTV. On June 2, 2020, Guo

posted   a   video   announcing      that   by   the   end    of     “private

placement,” he had successfully raised hundreds of millions

of dollars. Guo continued to solicit more investors, however,

through at least one more video and another written article

in June and July of 2020.


                                     3
     Plaintiffs   are   a   husband   and    wife.   Yi   signed   a

Subscription Agreement for GTV stock in May 2020 after being

solicited by Guo. Plaintiffs wired a total of $180,000 to

Saraca, which is the parent company of GTV and the designated

recipient of investment funds. Plaintiffs also wired Saraca

a total of $30,000 for the virtual currency G Coin. Plaintiffs

now claim that Defendants are jointly and severally liable

for this $210,000, along with 8% interest dating from May

2020, and attorneys’ fees.

B.   THE PARTIES’ ARGUMENTS

     Guo makes the following arguments. As to Count One, Guo

argues that there are no allegations that he was motivated by

a desire to service his financial interests or             that he

solicited Plaintiffs’ purchase as required by the statute. As

to Count Two, which alleges control person liability, Guo

contends   that   Plaintiffs   have   only    made   a    formulaic

recitation of the definition of control without making any

nonconclusory allegations to suggest that Guo did in fact

control GTV or Saraca. As to Count Three, Guo argues that

Section 15 of the Exchange Act does not provide a private

right of action under which Plaintiffs may sue.

     Plaintiffs argue that Count One has been sufficiently

alleged because there are numerous allegations as to Guo’s

conduct in soliciting investors and that Guo’s motivation may


                                4
be reasonably inferred. Plaintiffs next assert that control

person liability is a fact-intensive inquiry not properly

resolved upon a motion to dismiss. Plaintiffs further argue

that    the    allegations     of     Guo’s      creation       of   GTV   and    his

solicitation efforts demonstrate control. Finally, Plaintiffs

contend that private parties may sue for recission under the

Exchange Act.

                           II.      LEGAL STANDARD

       “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). This standard is met “when the

plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable

for    the    misconduct   alleged.”          Id.     A    complaint     should   be

dismissed      if    the   plaintiff          has         not   offered     factual

allegations      sufficient         to    render          the   claims     facially

plausible. See id. However, a court should not dismiss a

complaint      for   failure     to      state    a   claim     if   the    factual

allegations sufficiently “raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555.

       In resolving a Rule 12(b)(6) motion, the Court’s task is

“to assess the legal feasibility of the complaint, not to


                                          5
assay the weight of the evidence which might be offered in

support thereof.” In re Initial Pub. Offering Sec. Litig.,

383 F. Supp. 2d 566, 574 (S.D.N.Y. 2005) (internal quotation

marks omitted), aff’d sub nom. Tenney v. Credit Suisse First

Bos. Corp., No. 05 Civ. 3430, 2006 WL 1423785 (2d Cir. May

19, 2006). In this context, the Court must draw reasonable

inferences in favor of the nonmoving party. See Chambers v.

TimeWarner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). However,

the requirement that a court accept the factual allegations

in the complaint as true does not extend to legal conclusions.

See Iqbal, 556 U.S. at 678.

                       III. DISCUSSION

     The Court grants Guo’s motion to dismiss in part and

denies the motion in part. Specifically, the Court is not

persuaded that the allegations supporting Guo’s liability

under Count One are deficient. However, the Court agrees that

Plaintiffs’ allegations for control person liability under

Count Two are conclusory and that Section 15 of the Exchange

Act does not provide a private right of action. Therefore,

Counts Two and Three are dismissed without prejudice.

A.   COUNT ONE

     Under Section 12(a) of the Securities Act, an individual

may be liable if he “successfully solicits the purchase of

securities, so long as he is motivated at least in part by a


                              6
desire to serve his own financial interests or those of the

securities owner.” Pinter v. Dahl, 486 U.S. 622, 643 (1988).

Guo argues that the allegations underlying Count One are

insufficient because none of the allegations suggest that he

was   motivated    by   a   desire    to   serve    his    own   financial

interests. The Court is not persuaded.

      Plaintiffs have alleged that Guo created GTV and took

extensive efforts to promote the investment, including by

posting videos and documents related to investment in GTV and

G Coins. A media outlet controlled by Guo also advertised the

investment. These allegations are sufficient to support Guo’s

personal liability under Section 12. See Balestra v. ATBCOIN

LLC, 380 F. Supp. 3d 340, 358 (S.D.N.Y. 2019) (relying on the

facts that the defendants were co-founders of the company

selling   securities        and   were     personally       involved     in

publicizing the investment, including through promotional

videos and interviews, to find that personal liability was

plausibly alleged).

      It is true, as Guo argues, that in Balestra, the court

noted that “because [the co-founder defendants] are the sole

members and officers of [the company selling securities],

they stood to directly benefit from those sales” and thereby

were motivated, at least in part, by their own financial

interests.   Id.   (citations        omitted).     Here,   there   are   no


                                     7
allegations that Guo was the sole member or officer of GTV or

Saraca. But other of Plaintiffs’ allegations give rise to a

reasonable inference that Guo was acting either to “serve his

own financial interests or those of the securities’ owner,”

that is, GTV. See Pinter, 486 U.S. at 643. For instance, Guo’s

status as a co-founder and apparent spokesman of GTV makes

reasonable an inference that he was acting for the benefit of

GTV, if not himself. In addition, Guo announced that he had

successfully raised hundreds of millions of dollars as a

result of the “private placement” investment. This further

suggests   that   Guo’s   actions   were   motivated,   at   least

partially, by a desire to serve GTV’s financial interests, as

the investment money raised would presumably benefit GTV. In

other cases, subsidiary companies whose parent companies

owned the securities at issue have nonetheless been deemed to

have acted with a motivation to serve the financial interests

of themselves or the securities’ owner when they solicited

the sale of the securities. See, e.g, In re Am. Bank Note

Holographics, Inc. Sec. Litig., 93 F. Supp. 2d 424, 439

(S.D.N.Y. 2000). Likewise, parent companies who solicited the

sale of securities owned by a subsidiary have been subject to

Section 12(a)(2) liability. Id. Analogously, Guo’s status as

co-founder and spokesman, in combination with his statements

regarding his successful solicitation efforts, is sufficient


                                8
to   support    a   finding    that   he    acted   with   the   requisite

financial      intent,   particularly       in   light    of   the    lenient

standard applied at the motion-to-dismiss stage.

      To the extent Guo challenges whether Plaintiffs have

adequately     alleged   his    successful       solicitation        of   their

purchases, the Court rejects this challenge. Plaintiffs have

outlined     numerous    actions      Guo    took    in    promoting        the

investment, and they have further alleged that it was after

being solicited by Guo in this manner that they invested in

GTV and G Coins. Nothing more is required. See Balestra, 380

F. Supp. 3d at 358 (“These promotional statements trumpeting

the potential of the ATB Coin and the ongoing opportunity to

invest in the ATB ICO . . . clearly reflect both Ng’s and

Hoover’s efforts to solicit the sale of ATB Coins.”). For

these reasons, dismissal of Count One is inappropriate at

this stage.

B.    COUNT TWO

      Section 15(a) of the Securities Act provides than an

individual “who controls any person liable under [§ 12 of the

Act] shall also be liable jointly and severally with and to

the same extent as such controlled person to any person to

whom such controlled person is liable.” 15 U.S.C. § 77o(a).

“In order to state a claim for control person liability under

section 15 of the Securities Act, a plaintiff must allege (a)


                                      9
a primary violation by a controlled person, and (b) control

by the defendant of the primary violator.” In re Scottish Re

Grp. Sec. Litig., 524 F. Supp. 2d 370, 287 (S.D.N.Y. 2007)

(internal quotation marks omitted). Control for purposes of

Section 15(a) is defined as “the power to direct or cause the

direction of the management and policies of the primary

violators,     whether     through     the   ownership    of   voting

securities, by contract, or otherwise.” In re Lehman Bros.

Mortg.-Backed Sec. Litig., 650 F.3d 167, 185 (2d Cir. 2011)

(internal quotation marks omitted).

     Guo   argues   that    the   allegations   supporting     control

person liability are deficient because the Complaint merely

restates the Second Circuit’s definition of control without

providing allegations to demonstrate Guo’s control. The Court

agrees.

     Plaintiffs have made only conclusory allegations to

suggest that Guo controlled GTV or Saraca. For example, though

the Complaint states that “Defendant Guo controls [Saraca]

and GTV,” Guo is not alleged to be an officer or director of

GTV or Saraca. (Complaint ¶ 22.) Elsewhere, the Complaint

conclusorily    states     that   Guo    “possesses,     directly   or

indirectly, the power to direct or cause the direction of the

management and policies of [Saraca] and GTV, through the

ownership of voting securities, by contract, subscription


                                  10
agreement, or otherwise.” (Id. ¶ 63.) Simply reiterating the

definition of control, without facts demonstrating whether

this definition has been met, is insufficient. See, e.g.,

Maleh v. United Collection Bureau, Inc., 287 F. Supp. 3d 265,

271 (E.D.N.Y. 2018) (noting that conclusory statements that

merely “regurgitate the statutory definition” of an element

without pleading any facts is inadequate pleading).

       Plaintiffs’ arguments to the contrary are unavailing.

Plaintiffs contend that dismissal of Count Two at this stage

is inappropriate because control person liability is a fact-

intensive inquiry. That may be true, but labeling an issue as

fact    intensive   does   not    immunize     Plaintiffs     from   the

requirement that a complaint must include plausible “factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. Plaintiffs also argue that the facts

that Guo conceived of and incorporated GTV, was the primary

spokesman    and    solicitor      of      investors,   and      claimed

responsibility for raising large sums of money from “private

placement”   investors     all   support    their   claim   of   control

person liability. But while these facts may show that Guo

aided the defendant entities and culpably participated in

violation of securities laws, none of these facts shows that




                                  11
Guo controlled the defendant entities as required for control

person liability. Therefore, Count Two is dismissed.

C.    COUNT THREE

      As to Plaintiffs’ Exchange Act claim, Guo argues that

Section 15 of the Exchange Act does not provide a private

right of action. Plaintiffs seemingly concede that there is

no private right of action for damages under Section 15 of

the Exchange Act, but Plaintiffs argue that a claim for

rescission may be brought by a private individual.

      The Court concludes that Count Three must be dismissed

because Section 15 of the Exchange Act “provides no private

right of action.” EMA Fin., LLC v. Vystar Corp., Inc., No. 19

Civ. 1545, 2021 WL 1177801, at *3 (S.D.N.Y. Mar. 29, 2021).

While Plaintiffs argue that their claim is based on the right

to rescind an unlawful contract, such a                remedy is only

available under Section 29(b) of the Exchange Act. See id. at

*2.3 The Complaint does not bring any claim under Section

29(b), however. Indeed, the Complaint does not cite Section

29(b).




3 In order for the remedy of rescission to be applicable in cases in which
a plaintiff alleges that a contract is unlawful based on a defendant’s
acting as an unregistered broker-dealer in violation of the Exchange Act,
the contract seeking to be rescinded -- and not just the Exchange Act --
must require the defendant to register as a broker-dealer. EMA Fin., LLC
v. Vystar Corp., Inc., No. 19 Civ. 1545, 2021 WL 1177801, at *3 (Mar. 29,
2021). Plaintiffs make no allegation that such is the case here.


                                   12
     Even   if   Plaintiffs   did    cite    Section   29(b),   the

allegations in the Complaint are insufficient to give rise to

a remedy of rescission. In order for the remedy of rescission

to be applicable in cases in which a plaintiff alleges that

a contract is unlawful based on the defendant’s status as an

unregistered broker-dealer in violation of the Exchange Act,

the contract seeking to be rescinded -- and not just the

Exchange Act -- must require the defendant to register as a

broker-dealer. EMA Fin., LLC, 2021 WL 1177801, at *3. There

are no allegations as to the substance of the Subscription

Agreement entered into by Plaintiffs from which the Court

could conclude that it required Defendants to register as a

broker-dealer.   Therefore,     a    right   to   rescind   cannot

resuscitate Count Three, and it must be dismissed.

                          IV.   ORDER

     Accordingly, for the reasons stated above, it is hereby

     ORDERED that the motion so deemed by the Court as filed

by defendant Wengui Guo to dismiss the claims of plaintiffs

Jianhu Yi and Quiju Jia (“Plaintiffs”) against him pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure (Dkt.

No. 21) is GRANTED in part insofar as Counts Two and Three

are dismissed without prejudice, and DENIED in part as to

Count One; and it is further hereby




                                13
    ORDERED that Plaintiffs either file an amended complaint

or notify the Court that they wish to rest on the complaint

as filed within twenty (20) days of the date of this Order.


SO ORDERED.

Dated:   New York, New York
         18 June 2021




                              14
